                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF WISCONSIN

CORTEZ WILLIE SHIELDS,

                             Plaintiff,                                  ORDER
       v.
                                                                        17-cv-266-wmc
LT. TONY, BKB, SARAH L., Mental Health Director,
and SARAH APRIL,

                             Defendants.


       The court granted pro se plaintiff Cortez Willie Shields leave to proceed on a claim

that “Sarah L., Lt. Tony, Sarah April and BBK,” all employees of the Dane County Jail,

violated his constitutional rights by requiring him to talk about his mental health needs

through a food slot within earshot of other inmates. The court directed the U.S. Marshals

to serve those four defendants, and they successfully served defendants BBK and Lt. Tony

(dkt. ##18, 19), but were unable to serve Sarah April or Sarah L. because the jail’s mental

health department has never employed a person of either name (dkt. #20). The deadline

for Shields to identify Doe defendants is November 1, 2019. On October 15, 2019, Shields

filed a document purporting to identify various defendants, including Sarah April and

Sarah L. Specifically, Shields writes “two women with name April not the one with black

curly hair, that’s light skin or bi racial, but the thin build short April or Sara white - black

brownish hair worked Oct 2016-2017 Jan.” (Dkt. #28.) He also describes a “Female,

Sarah or Sue Mental Health Director, [who] was pregnant at the time 2016-2017 heavy

set white lady.” (Id.) Finally, Shields describes other individuals that appear to have been

working at the jail during the time period relevant to his claims. Construing this document
as a motion to amend his complaint, the court is denying it.

      While Shields’ filing provides additional information about the correct identities of

“Sarah April” and “Sarah L.,” it does not appear he followed the procedures the court

outlined in the Preliminary Pretrial Conference Order for the court to grant him leave to

amend his complaint (see dkt. #27 at 4-5), and instead he is relying on his own memory of

the relevant events. Indeed, as for “Sarah April,” it is apparent that Shields understands

that “Sarah April” either has the first name “Sara(h)” or “April,” is white-skinned, with

black brownish hair and worked in the mental health department at the jail in October

2016-January 2017. Similarly, it appears Shields intends to clarify that the mental health

director, “Sarah L.,” is actually “Sarah or Sue” and she was pregnant in 2016 and 2017.

These descriptions, while insufficient for the court to allow him to proceed against these

individuals, provide sufficient information for Shields to prepare discovery requests that

ask defendants to properly identify the “Sarah April” and “Sarah L.” described in his

amended complaint.

      Shields should use this information, and the directions set forth in the Preliminary

Pretrial Conference Order (dkt. #27) 4-5), to prepare and serve discovery requests on

defendants to identify accurately “Sarah April” and “Sarah L.” The court will extend

Shields’ deadline to identify the Doe defendants until November 29, 2019, to

accommodate his need to conduct such discovery. As for the other individuals Shields

identifies in his amended complaint, since the court did not grant Shields leave to proceed

against any other defendant, the court will ignore these descriptions and Shields should

omit them from any renewed amended complaint.


                                            2
                                  ORDER

IT IS ORDERED that:

1) Plaintiff Cortez Willie Shields is DENIED leave to proceed against any additional
   defendants described in his Amended Complaint filed October 15, 2019 (dkt. #28).

2) Plaintiff’s deadline to identify defendants “Sarah April” and “Sarah L.” in an
   amended complaint is extended to November 29, 2019.

Entered this 16th day of October, 2019.

                                  BY THE COURT:

                                  /s/
                                  __________________________________
                                  WILLIAM M. CONLEY
                                  District Judge




                                     3
